PER CURIAM.
This is an action under a contract of employment. The plaintiff claims that she was wrongfully discharged. The defendant contended that the plaintiff left the employ of the defendant of her own accord. These conflicting contentions presented the issues of fact which the court below submitted to the jury. The jury returned a verdict in favor of the plaintiff, which, upon motion of the defendant, the court set aside.
The order setting aside the verdict does not recite the grounds upon which the motion was granted, nor did the learned court below write any opinion in disposing of the motion. A review of the record has failed to disclose any sufficient reason for setting aside the verdict of the jury. This case has now been twice tried and submitted to two juries. In both instances, the verdicts of the jury have been rendered in favor of the plaintiff.
Order reversed, with costs, and verdict reinstated, with costs.